Title: To James Madison from Edward Carrington, 24 October 1788
From: Carrington, Edward
To: Madison, James


My dear Sir
Richmond Octo 24. 1788
My Election has to day been decided upon as invalid, and I am to undergo another, which will probably keep me from the House ten or twelve days—such indeed is the malevolence of certain Anti’s, that I have reason to suspect that some now here, and not belonging to my County, will endeavour to inspire the people with dispositions against me. The case was decided Yesterday in the Committee of priviliges in my favor, the Law of 1777 declaring Members of Congress being excluded from the revised Code, and no one being able to say where it could be found—indeed the revised Code contained the title, with a note that it was repealed—but after the decision, the original Act was ferritted from some Corner—the report of the Committee was upon this, recommitted—it was again taken up this morning, & the case becoming somewhat serious, Mr. Henry appeared in the Com. in opposition to me, but the Com. conceiving the revised code as authority to the people, decided again in my favor, by a Majority of one—when the report came before the House, Mr. H. there engaged warmly on the same side he took in the Committee, and the decision after a days debate, was against me. During the discussion this Gentleman took occasion to glance at the difference of opinion which existed between him & myself as to the federal Govt. and at length went into the evils we had to apprehend from its future effects: what my case had to do with that, I could not discover, but as it might tend to create unfreindly dispositions in the House.
Since mine of the 22d. I have endeavoured to get into the views of the leaders of the opposition, they are wicked with regard to the Constitution—every attempt will be made to enthral it, & render it odious to the people—what think you of an Act restricting Judiciary, & other Officers of the State, from exercising duties of the same Nature, under the Federal Govt.? This is in contemplation; & thus, it is intended, that the multiplication of Officers amongst the people, which has been predicted shall be introduced.
Mr. Beckly says that the Majority of Anti’s in the House is about 15. Whether this is accurate I cannot say as yet, but I am inclined to think there is certainly a Majority. No one measure has yet been brought forward—next monday is assigned for the House to go into Committee upon the State of the Commonwealth, when I suppose propositions of an antifederal nature will be brought on.
Mr. Gordon is not yet come to Town. I shall leave a few lines for him recommending him to the Governor upon the subject of your conversation with me. I am in hopes that business will not be pressed so as to come on before my return, but the Govr. & M. G. will act according to intelligence from the members—there is no doubt that a push will be made such as a mentioned to you in my former letter. Mr. H. I suspect will not agree to accept, but some other of the party, perhaps Mr. Grayson, will take his place.
The Senate is not yet in force, by several members, for business, this occasions the delay in bringing on the election for members of Congress. I think you & the Presidt. may remain quietly where you are, as there seems to exist no doubt as to the propriety of filling the delegation for another year. I shall desire Monroe & Grayson to bring the election on as soon as there is a Senate.

I had the pleasure to receive yours of the 14th. & 15th. Inst with the inclosures, for which be pleased to accept my thanks—be good enough also to make my respects to the Presidt. & tell him I have been honoured with his, which I will reply to by next post. Present me to Irvine, Reed, and the good Family where you are, & beleive me to be with great sincerity yrs.
Ed. Carrington
